Exhibit JAGUAR MINING INC. Interim Consolidated Financial Statements September 30, 2008 and 2007 (Unaudited) JAGUAR MINING INC. Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) September 30, 2008 December 31, 2007 (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ 41,096 $ 45,711 Cash in trust - 837 Inventory 18,028 10,724 Prepaid expenses and sundry assets (Note 2) 15,663 11,897 Forward purchases derivative asset (Note 3(a)(i)) - 924 Unrealized foreign exchange gains (Note 3(a)(ii)) - 1,680 74,787 71,773 Prepaid expenses and sundry assets (Note 2) 18,405 13,913 Net smelter royalty 1,006 1,225 Restricted cash (Note 3(a)(ii)) 3,105 3,102 Property, plant and equipment (Note 4) 146,483 82,945 Mineral exploration projects (Note 5) 73,942 61,273 $ 317,728 $ 234,231 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 18,318 $ 14,426 Notes payable (Note 6) 5,934 11,699 Current taxes payable 4,520 2,086 Asset retirement obligations (Note 7) 283 269 Forward sales derivative liability (Note 3(a)(i)) - 9,844 Unrealized foreign exchange losses (Note 3(a)(ii)) 775 - 29,830 38,324 Forward sales derivative liability (Note 3(a)(i)) - 5,580 Notes payable (Note 6) 80,306 83,920 Future income taxes - 2,182 Asset retirement obligations (Note 7) 7,605 2,706 Total liabilities 117,741 132,712 Shareholders' equity Common shares(Note 8) 245,066 141,316 Warrants - 245 Stock options 18,895 19,218 Contributed surplus 1,153 1,153 Deficit (65,127 ) (60,413 ) 199,987 101,519 Commitments (Note 3, 6, 13) $ 317,728 $ 234,231 See accompanying notes to interim consolidated financial statements. 2 JAGUAR MINING INC. Interim Consolidated Statements of Operations and Comprehensive Income (Loss) (Expressed in thousands of U.S. dollars, except per share amounts) (unaudited) Three Months Ended September 30, 2008 Three Months Ended September 30, 2007 Nine Months Ended September 30, 2008 Nine Months Ended September 30, 2007 Gold sales $ 25,799 $ 14,962 $ 65,783 $ 32,919 Production costs (14,499 ) (8,818 ) (35,068 ) (17,450 ) Other cost of goods sold (1,122 ) (1,705 ) (2,694 ) (2,160 ) Depletion and amortization (3,277 ) (1,860 ) (7,770 ) (3,027 ) Gross profit 6,901 2,579 20,251 10,282 Operating expenses: Exploration 800 722 2,648 1,561 Stock-based compensation 205 610 698 4,851 Administration 3,300 2,600 9,322 6,959 Management fees (Note 10(a)) 180 186 554 562 Accretion expense 174 34 309 68 Other 298 462 715 1,359 Total operating expenses 4,957 4,614 14,246 15,360 Income (loss) before the following 1,944 (2,035 ) 6,005 (5,078 ) Loss on forward derivatives (Note 3(a)(i)) - 5,339 318 6,088 (Gain) loss on forward foreign exchange derivatives (Note 3(a)(ii)) 1,489 (1,572 ) (95 ) (2,724 ) Foreign exchange (gain) loss 5,189 152 (2,749 ) (2,150 ) Interest expense 2,934 3,296 10,091 7,647 Interest income (758 ) (1,697 ) (3,459 ) (3,228 ) Other non-operating expenses 689 184 1,256 184 Total other expenses 9,543 5,702 5,362 5,817 Income (loss) before income taxes (7,599 ) (7,737 ) 643 (10,895 ) Income taxes Current income taxes 207 240 3,491 982 Future income taxes (recovered) (6,505 ) 677 (2,034 ) 958 Total income taxes (recovered) (6,298 ) 917 1,457 1,940 Net loss and comprehensive loss for the period (1,301 ) (8,654 ) (814 ) (12,835 ) Basic and diluted net loss per share (Note 9) $ (0.02 ) $ (0.16 ) $ (0.01 ) $ (0.24 ) Weighted average common shares outstanding - Basic and diluted (Note 9) 64,035,732 55,238,018 62,548,196 52,979,291 See accompanying notes to interim consolidated financial statements. 3 JAGUAR MINING INC. Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (unaudited) Three Months Ended September 30, 2008 Three Months Ended September 30, 2007 Nine Months Ended September 30, 2008 Nine Months Ended September 30, 2007 Cash provided by (used in): Operating activities: Net loss for the period $ (1,301 ) $ (8,654 ) $ (814 ) $ (12,835 ) Items not involving cash: Unrealized foreign exchange loss 5,502 1,575 3,807 3,350 Stock-based compensation 205 610 698 4,851 Non-cash interest expense 605 878 2,584 2,073 Accretion expense 174 34 309 68 Future income tax expense (recovered) (6,505 ) 677 (2,034 ) 958 Depletion and amortization 3,277 1,860 7,770 3,027 Amortization of net smelter royalty 62 - 219 - Write down of inventory - 554 - 554 Unrealized loss on forward derivatives - 3,767 - 2,755 Unrealized (gain) loss on foreign exchange contracts 2,113 (891 ) 2,456 (1,444 ) Reclamation expenditure recovery - (27 ) - (157 ) Change in non-cash operating working capital Accounts receivable 7,800 (2,023 ) - (4,680 ) Inventory (1,702 ) 981 (4,072 ) (1,422 ) Prepaid expenses and sundry assets (4,982 ) (3,440 ) (13,121 ) (6,270 ) Accounts payable and accrued liabilities 2,099 3,271 3,892 6,642 Current taxes payable 206 - 2,434 - 7,553 (828 ) 4,128 (2,530 ) Financing activities: Net smelter royalty received - - - 73 Issuance of common shares - 109 105,803 28,186 (Increase) decrease in restricted cash - 244 (3 ) 2,927 Shares purchased for cancellation (2,939 ) (342 ) (6,381 ) (342 ) Settlement of forward derivatives - - (14,500 ) - Repayment of debt (2,242 ) (1,496 ) (17,108 ) (3,187 ) Increase in debt 63 1,600 4,002 61,850 (5,118 ) 115 71,813 89,507 Investing activities Purchase of property, plant and equipment (10,387 ) (10,355 ) (43,614 ) (22,543 ) Mineral exploration projects (9,386 ) (7,451 ) (31,779 ) (17,417 ) (19,773 ) (17,806 ) (75,393 ) (39,960 ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents (2,841 ) 2,586 (5,163 ) 5,270 Increase (decrease) in cash and cash equivalents (20,179 ) (15,933 ) (4,615 ) 52,287 Cash and cash equivalents, beginning of period 61,275 82,979 45,711 14,759 Cash and cash equivalents, end of period $ 41,096 $ 67,046 $ 41,096 $ 67,046 Cash and cash equivalents are comprised of the following: Cash at bank $ 26,915 $ 25,884 $ 26,915 $ 25,884 Bank term deposits 14,181 41,162 14,181 41,162 $ 41,096 $ 67,046 $ 41,096 $ 67,046 Supplemental cash flow information (Note 11) See accompanying notes to interim consolidated financial statements. 4 JAGUAR MINING INC. Interim Consolidated Statements of Shareholders' Equity (Expressed in thousands of U.S. dollars) (unaudited) Common Shares Warrants Stock Options Contributed Surplus Deficit Total # $ # $ # $ Balance, December 31, 2006 47,916,908 106,834 5,741,300 4,072 5,269,000 8,745 1,149 (31,384 ) 89,416 Private placement 2,156,250 11,507 - 11,507 Stock issuance costs related to private placement - (656 ) - (656 ) Shares acquired under normal course issuer bid and cancelled (Note 8(b)) (62,400 ) (156 ) - (185 ) (341 ) Exercise of purchase warrants 5,132,528 22,000 (4,828,952 ) (3,189 ) - 18,811 Stock issuance costs related to early warrant exercise - (1,484 ) - (1,484 ) Warrants forced out 67,211 72 (225,403 ) (72 ) - Options granted - 1,568,500 - Exercise of stock options 10,145 33 - - (19,000 ) (25 ) - - 8 Unvested options expired - (55,000 ) (42 ) - - (42 ) Stock based compensation - 4,893 - - 4,893 Net loss - (12,835 ) (12,835 ) Balance September 30, 2007 55,220,642 138,150 686,945 811 6,763,500 13,571 1,149 (44,404 ) 109,277 Balance, December 31, 2007 55,734,400 141,316 144,081 245 7,805,658 19,218 1,153 (60,413 ) 101,519 Public offering (Note 8(a)) 8,250,000 109,597 - 109,597 Stock issuance costs related to public offering - (5,706 ) - (5,706 ) Shares acquired under normal course issuer bid and cancelled (Note 8(b)) (647,300 ) (2,481 ) - (3,900 ) (6,381 ) Exercise of compensation warrants 144,081 998 (144,081 ) (245 ) - 753 Options granted - 130,000 - Exercise of stock options 501,100 1,342 - - (699,645 ) (1,021 ) - - 321 Unvested options expired upon termination - (20,000 ) (18 ) - - (18 ) Stock based compensation - 716 - - 716 Net loss - (814 ) (814 ) Balance, September 30, 2008 63,982,281 245,066 - - 7,216,013 18,895 1,153 (65,127 ) 199,987 See accompanying notes to interim consolidated financial statements. 5 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, (Unaudited) 1.Significant Accounting Policies: Other than the changes in accounting policies noted below, the interim consolidated financial statements of Jaguar Mining Inc. (the “Company”) follow the same accounting policies and methods of application as the annual audited consolidated financial statements. The interim consolidated financial statements do not contain all disclosures as required by Canadian generally accepted accounting principles for annual financial statements and accordingly should be read in conjunction with the Company’s annual audited consolidated financial statements. (a)Effective January 1, 2008 the Company adopted the following new CICA Handbook Standards: (i)Financial Instruments Disclosure and Presentation: In December 2006, the CICA published Section 3862 Financial Instruments- Disclosures and Section 3863, Financial Instruments- Presentation. These standards introduce disclosure and presentation requirements that will enable financial statements’ users to evaluate, and enhance their understanding of, the significance of financial instruments for the entity’s financial position, performance and cash flows, and the nature and extent of risks arising from financial instruments to which the entity is exposed, and how those risks are managed. (Note 3) (ii) Capital Disclosures: In December 2006, the CICA published Section 1535 of the Handbook, Capital Disclosures, which requires disclosure of (i) an entity’s objectives, policies and processes for managing capital; (ii) quantitative data about what the entity regards as capital; (iii) whether the entity has complied with any capital requirements; (iv) the consequences of non-compliance in the event the entity has not complied.This information will enable financial statements’ users to evaluate the entity’s objectives, policies and processes for managing capital. (Note 12) (iii)Inventories: In January 2007, the CICA published section 3031of the Handbook, Inventories, which prescribes the accounting treatment for inventories.Section 3031 provides guidance on determination of costs and its subsequent recognition as an expense, and provides guidance on the cost formulas used to assign costs to inventories.The new standard did not impact the current or the prior year financial statements. (b)Accounting Principles Issued but not yet Implemented: (i) Adoption of International Financial Reporting Standards: In January 2006, the Accounting Standards Board announced its decision to require all publicly accountable enterprises to report under International Financial
